Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 1 of 16 PageID 265




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION



DAVID NDALAMBA, and STARLINE
MEDIA, INC.
           Plaintiffs,                                 Civil Action No. 6:20-CV-01210-GAP-
                                                                        GJK
       v.

ELISHA TRICE, JOMY STERLING, and
STAR STATUS GROUP
                                                              JURY DEMAND
              Defendants.




JOMY STERLING and STAR STATUS
GROUP
         Counterclaim Plaintiffs,

       v.

DAVID NDALAMBA and TYLER GNASS
              Counterclaim Defendants.




  DEFENDANTS JOMY STERLING AND STAR STATUS GROUP’S ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFFS’ AMENDED COMPLAINT

       Defendants Jomy Sterling and Star Status Group (“SSG”) hereby respectfully submit, by

and through their undersigned counsel, this answer to Plaintiffs’ Amended Complaint [Dkt. No.

24], with affirmative defenses to follow.


       I. NATURE OF THE ACTION




                                            Page 1 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 2 of 16 PageID 266




1.     Admit that David Ndalamba and Starline Media, Inc. initiated the above-referenced ac-

tion against Elisha Trice, Jomy Sterling, and Star Status Group. The allegations set forth in Para-

graph No. 1 are otherwise denied.

2.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 2.

3.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 3.

4.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 4.

5.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 5.

6.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 6. Further, Paragraph 6

purports to characterize the contents of a document, “Exhibit L,” which speaks for itself, and

thus no response is required.

7.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 7.

8.     Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 8.

9.     Denied.

10.    Ms. Sterling and SSG state that a beta version of Crown Academy was released on Au-

gust 15, 2020. The allegations in Paragraph 10 are otherwise denied.

11.    Denied.




                                            Page 2 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 3 of 16 PageID 267




12.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 12.


       II. PARTIES


13.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 13.

14.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 14.

15.    Denied.

16.    Denied.


       III. JURISDICTION AND VENUE


17.    Ms. Sterling and SSG state that the allegations in Paragraph 17 set forth legal conclusions

to which no response is required.


       IV. GENERAL ALLEGATIONS


       A. Defendant TRICE’s Breach of the Software Development Non-Disclosure
       Agreement.

18.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 18. Further, Paragraph 18

purports to characterize the contents of a document, “Exhibit M,” which speaks for itself, and

thus no response is required.

19.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 19.



                                            Page 3 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 4 of 16 PageID 268




       A. Exhibits As Evidence In Support of General Allegations.


20.    Denied. Further, Paragraph 20 purports to characterize the contents of a document, “Ex-

hibit A,” which speaks for itself, and thus no response is required.

21.    Denied. Further, Paragraph 21 purports to characterize the contents of a document, “Ex-

hibit A,” which speaks for itself, and thus no response is required.

22.    Denied.

23.    Denied.

24.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 24.

25.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 25. Further, Paragraph 25

purports to characterize the contents of a document, “Exhibit F,” which speaks for itself, and thus

no response is required.

26.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 26. Further, Paragraph 26

purports to characterize the contents of a document, “Exhibit B,” which speaks for itself, and

thus no response is required.

27.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 27.

28.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 28. Further, Paragraph 28

purports to characterize the contents of a document, “Exhibit B,” which speaks for itself, and

thus no response is required.



                                            Page 4 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 5 of 16 PageID 269




29.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 29.

30.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 30.

31.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 31. Further, Paragraph 31

purports to characterize the contents of a document, “Exhibit C,” which speaks for itself, and

thus no response is required.

32.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 32.

33.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 33. Further, Paragraph 33

purports to characterize the contents of a document, “Exhibit D,” which speaks for itself, and

thus no response is required.

34.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 34.

35.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 35. Further, Paragraph 35

purports to characterize the contents of a document, “Exhibit E,” which speaks for itself, and

thus no response is required.

36.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 36. Further, Paragraph 36




                                            Page 5 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 6 of 16 PageID 270




purports to characterize the contents of a document, “Exhibit E,” which speaks for itself, and

thus no response is required.

37.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 37. Further, Paragraph 37

purports to characterize the contents of a document, “Exhibit F,” which speaks for itself, and thus

no response is required.

38.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 38.

39.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 39.

40.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 40. Further, Paragraph 40

purports to characterize the contents of a document, “Exhibit G,” which speaks for itself, and

thus no response is required.

41.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 41. Further, Paragraph 41

purports to characterize the contents of a document, “Exhibit G,” which speaks for itself, and

thus no response is required.

42.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 42.

43.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 43.




                                            Page 6 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 7 of 16 PageID 271




44.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 44.

45.    Denied. Further, Paragraph 45 purports to characterize the contents of a document, “Ex-

hibit H,” which speaks for itself, and thus no response is required.

46.    Denied. Further, Paragraph 46 purports to characterize the contents of a document, “Ex-

hibit H,” which speaks for itself, and thus no response is required.

47.    Denied. Further, Paragraph 47 purports to characterize the contents of a document, “Ex-

hibit I,” which speaks for itself, and thus no response is required.

48.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 48.

49.    Denied.

50.    Denied. Further, Paragraph 50 purports to characterize the contents of a document, “Ex-

hibit J,” which speaks for itself, and thus no response is required.

51.    Denied. Further, Paragraph 51 purports to characterize the contents of a document, “Ex-

hibit K,” which speaks for itself, and thus no response is required.

52.    Denied.

53.    Denied. Further, Paragraph 53 purports to characterize the contents of a document, “Ex-

hibit G,” which speaks for itself, and thus no response is required.

54.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 54. Further, Paragraph 54

purports to characterize the contents of a document, “Exhibit O,” which speaks for itself, and

thus no response is required.




                                            Page 7 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 8 of 16 PageID 272




55.      Paragraph 55 purports to characterize the contents of a document, “Exhibit M,” which

speaks for itself, and thus no response is required.

56.      Paragraph 56 purports to characterize the contents of a document, “Exhibit N,” which

speaks for itself, and thus no response is required.

57.      Denied. Further, Paragraph 57 purports to characterize the contents of a document, “Ex-

hibit M,” which speaks for itself, and thus no response is required.

58.      Denied.


        COUNT I – COPYRIGHT INFRINGEMENT AGAINST ALL DEFENDANTS

       17 U.S.C. § 106, et seq. (Direct, Contributory, Vicarious) (Against All Defendants)

581.     Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

through fully set forth herein.

59.      Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 59.

60.      Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 60. Further, Paragraph 60

purports to characterize the contents of a document, “Exhibit O,” which speaks for itself, and

thus no response is required.

61.      Denied.

62.      Denied.

63.      Denied.

64.      Denied.



1
    The Amended Complaint contains two paragraphs numbered 58.



                                            Page 8 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 9 of 16 PageID 273




65.    Denied.

66.    Denied.

67.    Denied.

68.    Denied.


           COUNT II – BREACH OF THE NON-DISCLOSURE AGREEMENT


69.    Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

through fully set forth herein.

70.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 70. Further, Paragraph 70

purports to characterize the contents of a document, “Exhibit M,” which speaks for itself, and

thus no response is required.

71.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 71.

72.    Ms. Sterling and SSG lack knowledge or information sufficient to form a belief as to the

truth of, and on that basis deny, the allegations set forth in Paragraph 72.


     COUNT III – FOR TORTIOUS INTERFERENCE OF A CONTRACTUAL
 RELATIONSHIP AGAINST DEFENDANTS STARLING AND STAR STATUS GROUP

73.    Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

through fully set forth herein.

74.    Count III is subject to a renewed motion to dismiss that was contemporaneously filed by

Ms. Sterling and SSG in this action, therefore no response is required at this time.

75.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

ling and SSG in this action, therefore no response is required at this time.


                                            Page 9 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 10 of 16 PageID 274




 76.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 77.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 78.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 79.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 80.    Count III is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.


       COUNT IV – MISAPPROPRIATION OF TRADE SECRETS/VIOLATION OF
                  FLORIDA’S UNIFORM TRADE SECRETS ACT

 81.    Ms. Sterling and SSG repeat and re-allege their responses to the foregoing paragraphs as

 through fully set forth herein.

 82.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 83.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 84.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 85.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.




                                            Page 10 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 11 of 16 PageID 275




 86.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 87.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 88.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.

 89.    Count IV is subject to a motion to dismiss that was contemporaneously filed by Ms. Ster-

 ling and SSG in this action, therefore no response is required at this time.


        Ms. Sterling and SSG deny any and all relief sought by the Plaintiffs after Paragraph 89

 of the Amended Complaint.




                             [AFFIRMATIVE DEFENSES BELOW]




                                            Page 11 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 12 of 16 PageID 276




                                    AFFIRMATIVE DEFENSES2


        Ms. Sterling and SSG further set forth the following defenses, without waiving any ar-

 guments that they may be entitled to assert regarding the burden of proof, legal presumptions, or

 other legal characterizations.


                                  FIRST AFFIRMATIVE DEFENSE


                                       Failure to State a Claim


        The complaint fails to state a claim upon which relief can be granted.


                                SECOND AFFIRMATIVE DEFENSE


                                         Lack of Ownership


        Plaintiffs’ copyright infringement claim fails because Plaintiffs are not the owner of the

 alleged copyrights at issue.


                                  THIRD AFFIRMATIVE DEFENSE


                                    Lack of Required Registration


        Plaintiffs’ copyright infringement claim fails because Plaintiffs lack the required registra-

 tion(s) to bring their claim. See Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.

 Ct. 881 (2019).


 2
   The affirmative defenses identified represent those Ms. Sterling and SSG have respect to Count
 I only, since the only other courts against them – Counts III and IV – are subject to a pending
 motion to dismiss. Ms. Sterling and SSG reserve the right to amend their answer should all or
 part of their motion to dismiss be denied.



                                            Page 12 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 13 of 16 PageID 277




                             FOURTH AFFIRMATIVE DEFENSE


                                           No Originality


        Plaintiffs’ copyright infringement claim fails because the alleged infringed software lacks

 the originality required for copyright protection under the Copyright Act.


                              FIFTH AFFIRMATIVE DEFENSE


                                      No Substantial Similarity


        There is no substantial similarity between Plaintiffs’ alleged works and any works owned

 or created by Ms. Sterling or SSG.


                              SIXTH AFFIRMATIVE DEFENSE


                                 No Copyrightable Subject Matter


        Plaintiffs’ alleged works are not subject to copyright protection because they represent

 ideas, procedures, methods, systems, processes, concepts, principles, or discoveries.


                            SEVENTH AFFIRMATIVE DEFENSE


                                          Merger Doctrine


        Plaintiffs’ alleged works represent the only way to express an idea; therefore they are not

 protectable works under the merger doctrine.


                             EIGHTH AFFIRMATIVE DEFENSE


                                                Waiver


                                           Page 13 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 14 of 16 PageID 278




          Plaintiffs’ claims are barred, in whole or in part, because such claims have been waived,

 discharged, and/or abandoned.


                                NINTH AFFIRMATIVE DEFENSE


                                                Estoppel


          Plaintiffs’ claims are barred, in whole or in part, because Plaintiffs are estopped by their

 own conduct from claiming any right to damages or other relief from Ms. Sterling or SSG.


                                TENTH AFFIRMATIVE DEFENSE


                                          No Willful Conduct


          Neither Ms. Sterling nor SSG took any action with respect to Plaintiffs’ alleged rights or

 intellectual property willfully, knowingly, or intentionally and therefore cannot be subjected to a

 claim for willful infringement.


                             ELEVENTH AFFIRMATIVE DEFENSE


                                   Vague and Indefinite Allegations


          Many of the allegations set forth in the complaint are vague, ambiguous, unintelligible,

 and incoherent. No relief can be granted to Plaintiffs based on such vague and indefinite allega-

 tions.


                              TWELFTH AFFIRMATIVE DEFENSE


                                             Unclean Hands




                                             Page 14 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 15 of 16 PageID 279




        Plaintiffs’ copyright infringement claim is barred by the doctrine of unclean hands.


                          THIRTEENTH AFFIRMATIVE DEFENSE


                                        Speculative Losses


        Plaintiffs’ losses, if any, are speculative and/or uncertain and, therefore, not compensable.


                         FOURTEENTH AFFIRMATIVE DEFENSE


                               Reservation of Affirmative Defenses


        Ms. Sterling and SSG expressly reserve the right to supplement their Answer to the com-

 plaint to include Affirmative Defenses which may become known to them during the course of

 these proceedings.


        Ms. Sterling and SSG demand a jury trial on all issues so triable.


 DATED: September 18, 2020                         Respectfully submitted

                                                   Jomy Sterling AND
                                                   Star Status Group
                                                   By Their Attorney,
                                                   /s/ Shaun P. Keough
                                                   Shaun P. Keough (Trial Counsel)
                                                   Florida Bar # 1000985
                                                   PARKER KEOUGH LLP
                                                   3505 Lake Lynda Dr. Suite 200
                                                   Orlando, FL 32817
                                                   Tel.: (321) 262-1146
                                                   Fax.: (617) 963-8315
                                                   E-mail: skeough@parkerkeough.com




                                           Page 15 of 16
Case 6:20-cv-01210-GAP-GJK Document 30 Filed 09/18/20 Page 16 of 16 PageID 280




                                 CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing has been filed

 with the Court using the Court’s ECF System which will electronically serve a copy on Sep-

 tember 18, 2020 on all counsel of record.


                                                     BY: s/ Shaun P. Keough
                                                     Shaun P. Keough, Esquire
                                                     Fla. Bar No.: 1000985




                                             Page 16 of 16
